Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered September 6, 2005, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
*825Ordered that the judgment is affirmed.
The defendant was not deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Hobot, 84 NY2d 1021, 1022 [1995]; People v Baldi, 54 NY2d 137, 147 [1981]; cf. People v Echavarria, 167 AD2d 138 [1990]; People v Huggins, 164 AD2d 784 [1990]). Mastro, J.P., Covello, Angiolillo and Balkin, JJ., concur.